DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1, 3-15, and 21, which are directed to a manner of operating the disclosed biosensor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is dependent on cancelled Claim 2, and therefore the defined scope cannot be determined.  For purposes of examination, the claim has been interpreted as being dependent on Claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-12, 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugizaki (US 2019/0154687 A1), in view of Seo et al. (Rapid Detection of COVID-19 Causative Virus (SARS-CoV-2) in Human Nasopharyngeal Swab Specimens Using Field-Effect Transistor-Based Biosensor), Tarasov et al. (Gold-coated graphene field-effect transistors for quantitative analysis of protein–antibody interactions) and Truong et al. (Reduced graphene oxide field-effect transistor with indium tin oxide extended gate for proton sensing).
Regarding claim 1, Sugizaki discloses a biosensor device for detecting one or more pathogens, comprising:
a detection chip (Fig. 7), comprising:
a substrate comprising a graphene surface, with an engineered roughness, wherein the graphene surface is maintained at a fixed voltage (see: substrate 11, graphene film 13, linker 22);
a conducting material at a first end and a second end of the graphene surface that form a first electrode and a second electrode, respectively (see: first electrode 16, second electrode 17), wherein the first electrode and the second electrode correspond to a source and a drain, respectively, and further comprises a gate electrode (see: electrolytic gate; [0076], see: FET structure); and
an insulating material to insulate the first electrode and the second electrode (see: foundation film 12, sidewall 18),
wherein one or more probes are attached to the graphene surface, wherein the one or more probes specifically bind to one or more target molecules of the one or more pathogens (see: probe molecules 21; [0117]-[0118], see: SARS coronavirus spike protein), and
wherein the insulating material forms a well to receive a biological sample such that the biological sample is in contact with the one or more probes (see: volume defined by the two sidewalls 18).
Sugizaki does not explicitly disclose the engineered roughness produced by the linker molecule being 2 ± 0.2 nm, and at least one of the one or more probes being an aptamer, wherein the aptamer is a peptide molecule or an oligonucleotide molecule that has been modified at its 3’ end.
Seo teaches an analogous graphene-FET biosensor for detecting coronavirus comprising a graphene layer functionalized with SARS-CoV-2 spike antibodies via a PBASE linker (Figure 1), which is disclosed by the Applicants as providing the instantly claimed surface roughness (Applicant’s Remarks filed 09/30/2022).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to functionalize the device disclosed by Sugizaki with PBASE and SARS-CoV-2 spike antibodies, as taught by Seo, since such a modification would have provided for decreased detection limits for SARS-CoV-2 virus without any preprocessing (Seo: pg. 5140/Detection of SARS-CoV-2 Virus from Clinical Samples).  Additionally, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Modified Sugizaki does not explicitly disclose the gate electrode being configured as an extended gate.
Tarasov establishes the equivalency of a plurality of graphene field-effect transistor configurations for the analysis of protein-antibody interactions (pg. 5-6/Conclusions), including an electrolyte gate configuration (Figure 2) and an extended gate configuration (Figure 3).
As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the electrolyte gate of modified Sugizaki with an extended gate, as taught by Tarasov, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.
Modified Sugizaki does not explicitly disclose the extended gate electrode being positioned in a same plane as the source and drain electrode.
Truong teaches an analogous rGO FET chemical sensor comprising an extended gate positioned in a same plane as the source and drain electrodes (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the extended gate electrode in the same plane as the source and drain electrodes of the device disclosed by modified Sugizaki, as taught by Truong, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Regarding claim 3, the limitations recited in claim 3 are directed towards an optional limitation, and are therefore rejected for the same reasons as claim 1 (see: above rejection).
Regarding claim 4, Sugizaki further discloses the one or more pathogens are one or more variants of a coronavirus ([0117]-[0118], see: SARS coronavirus).
Regarding claim 5, Sugizaki further discloses the one or more variants of the coronavirus include SARS-CoV, SARS-CoV-2, and MERS-CoV ([0117]-[0118], see: SARS coronavirus).
Regarding claim 6, Sugizaki further discloses the target molecule is a nucleic acid or a protein ([0118], see: spike protein; [0138], see: spike protein).
Regarding claim 7, Sugizaki further discloses the target molecule includes an S protein of SARS-CoV-2, an N protein of SARS-CoV-2, a variant thereof, or a subunit thereof ([0117]-[0118], see: S-protein of SARS coronavirus, which is a variant of “an S protein of SARS-CoV-2”).
Regarding claim 8, Sugizaki further discloses the one or more probes comprise multiple probes that are attached to different portions of the graphene surface (Fig. 7, see: plurality of probe molecules 21).
Regarding claim 9, Sugizaki further discloses a first probe of the multiple probes is attached to a first portion of the graphene surface (Fig. 7, see: probe molecule 21 disposed on the left side), and wherein a second probe of the multiple probes is attached to a second portion of the graphene surface that is non-overlapping with the first portion  (Fig. 7, see: probe molecule 21 disposed on the right side).
Regarding claim 10, Sugizaki further discloses he multiple probes specifically bind to different target molecules of a same pathogen ([0095]-[0096], see: determining if virus is human-infecting strongly-virulent influenza or human-infecting weakly-virulent influenza by comparing responses of immobilized virus to cleaved immobilized virus).
Regarding claim 11, Sugizaki further discloses the multiple probes specifically bind to different target molecules of different pathogens ([0098]-[0099], see: α-2,6-sugar chain capable of detecting human-infecting influenza virus; α-2,3-sugar chain capable of detecting bird-infecting influenza virus).
Regarding claim 12, Sugizaki further discloses an array of detection chips comprising the detection chip ([0095], see: preparing two sensor elements), wherein each of the multiple probes is attached to a corresponding detection chip of the array of detection chips ([0095]-[0096], see: determining if virus is human-infecting strongly-virulent influenza or human-infecting weakly-virulent influenza by comparing responses of immobilized virus to cleaved immobilized virus; [0098]-[0099], see: α-2,6-sugar chain capable of detecting human-infecting influenza virus; α-2,3-sugar chain capable of detecting bird-infecting influenza virus).
Regarding claim 21, Sugizaki further discloses the biological sample is one of saliva, blood, urine exhaled breath, nasal swab, or nasopharyngeal swab of the subject ([0078], see: specimen liquid (e.g., a throat swab liquid, gargled water, or the like); [0079], see: spray scattering in air due to a cough is captured).
Regarding claim 16, Sugizaki discloses a method of detecting a presence of one or more pathogens in a biological sample, comprising:
receiving, from a subject, the biological sample ([0078], see: specimen liquid; [0079], see: spray scattering in air due to a cough is captured);
contacting the biological sample with a biosensor device ([0078], see: specimen liquid dropped into the well); and
determining, based on the contacting, whether the one or more pathogens are present in the biological sample ([0080], see: existence or absence of a human infecting influenza virus can be determined),
wherein the biosensor device comprises: a detection chip (Fig. 7), comprising:
a substrate comprising a graphene surface, with an engineered roughness, wherein the graphene surface is maintained at a fixed voltage (see: substrate 11, graphene film 13, linker 22);
a conducting material at a first end and a second end of the graphene surface that form a first electrode and a second electrode, respectively (see: first electrode 16, second electrode 17), wherein the first electrode and the second electrode correspond to a source and a drain, respectively, and further comprises a gate electrode (see: electrolytic gate; [0076], see: FET structure); and
an insulating material to insulate the first electrode and the second electrode (see: foundation film 12, sidewall 18),
wherein one or more probes are attached to the graphene surface, wherein the one or more probes specifically bind to one or more target molecules of the one or more pathogens (see: probe molecules 21; [0117]-[0118], see: SARS coronavirus spike protein), and
wherein the insulating material forms a well to receive a biological sample such that the biological sample is in contact with the one or more probes (see: volume defined by the two sidewalls 18).
Sugizaki does not explicitly disclose the engineered roughness produced by the linker molecule being 2 ± 0.2 nm, and at least one of the one or more probes being an aptamer, wherein the aptamer is a peptide molecule or an oligonucleotide molecule that has been modified at its 3’ end.
Seo teaches an analogous graphene-FET biosensor for detecting coronavirus comprising a graphene layer functionalized with SARS-CoV-2 spike antibodies via a PBASE linker (Figure 1), which is disclosed by the Applicants as providing the instantly claimed surface roughness (Applicant’s Remarks filed 09/30/2022).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to functionalize the device disclosed by Sugizaki with PBASE and SARS-CoV-2 spike antibodies, as taught by Seo, since such a modification would have provided for decreased detection limits for SARS-CoV-2 virus without any preprocessing (Seo: pg. 5140/Detection of SARS-CoV-2 Virus from Clinical Samples).  Additionally, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Modified Sugizaki does not explicitly disclose the gate electrode being configured as an extended gate.
Tarasov establishes the equivalency of a plurality of graphene field-effect transistor configurations for the analysis of protein-antibody interactions (pg. 5-6/Conclusions), including an electrolyte gate configuration (Figure 2) and an extended gate configuration (Figure 3).
As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the electrolyte gate of modified Sugizaki with an extended gate, as taught by Tarasov, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.
Modified Sugizaki does not explicitly disclose the extended gate electrode being positioned in a same plane as the source and drain electrode.
Truong teaches an analogous rGO FET chemical sensor comprising an extended gate positioned in a same plane as the source and drain electrodes (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the extended gate electrode in the same plane as the source and drain electrodes of the device disclosed by modified Sugizaki, as taught by Truong, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Regarding claim 17, Sugizaki further discloses the biological sample is one of saliva, blood, urine exhaled breath, nasal swab, or nasopharyngeal swab of the subject ([0078], see: specimen liquid (e.g., a throat swab liquid, gargled water, or the like); [0079], see: spray scattering in air due to a cough is captured).
Regarding claim 18, Sugizaki further discloses a presence of less than 10 particles of the pathogen in the biological sample is detected ([0080], see: existence or absence of a human infecting influenza virus can be determined by reading the fluctuation of the source-drain current).
Regarding claim 19, Sugizaki discloses a method of environmental monitoring, comprising:
 collecting a sample selected from the group consisting of a soil sample, an aerosol sample, an air sample, or a water sample([0078], see: specimen liquid; [0079], see: spray scattering in air due to a cough is captured);
contacting the sample with a biosensor device ([0078], see: specimen liquid dropped into the well); and
detecting the presence of the one or more pathogens in the sample ([0080], see: existence or absence of a human infecting influenza virus can be determined),
wherein the biosensor device comprises: a detection chip (Fig. 7), comprising:
a substrate comprising a graphene surface, with an engineered roughness, wherein the graphene surface is maintained at a fixed voltage (see: substrate 11, graphene film 13, linker 22);
a conducting material at a first end and a second end of the graphene surface that form a first electrode and a second electrode, respectively (see: first electrode 16, second electrode 17), wherein the first electrode and the second electrode correspond to a source and a drain, respectively, and further comprises a gate electrode (see: electrolytic gate; [0076], see: FET structure); and
an insulating material to insulate the first electrode and the second electrode (see: foundation film 12, sidewall 18),
wherein one or more probes are attached to the graphene surface, wherein the one or more probes specifically bind to one or more target molecules of the one or more pathogens (see: probe molecules 21; [0117]-[0118], see: SARS coronavirus spike protein), and
wherein the insulating material forms a well to receive a biological sample such that the biological sample is in contact with the one or more probes (see: volume defined by the two sidewalls 18).
Sugizaki does not explicitly disclose the engineered roughness produced by the linker molecule being 2 ± 0.2 nm, and at least one of the one or more probes being an aptamer, wherein the aptamer is a peptide molecule or an oligonucleotide molecule that has been modified at its 3’ end.
Seo teaches an analogous graphene-FET biosensor for detecting coronavirus comprising a graphene layer functionalized with SARS-CoV-2 spike antibodies via a PBASE linker (Figure 1), which is disclosed by the Applicants as providing the instantly claimed surface roughness (Applicant’s Remarks filed 09/30/2022).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to functionalize the device disclosed by Sugizaki with PBASE and SARS-CoV-2 spike antibodies, as taught by Seo, since such a modification would have provided for decreased detection limits for SARS-CoV-2 virus without any preprocessing (Seo: pg. 5140/Detection of SARS-CoV-2 Virus from Clinical Samples).  Additionally, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Modified Sugizaki does not explicitly disclose the gate electrode being configured as an extended gate.
Tarasov establishes the equivalency of a plurality of graphene field-effect transistor configurations for the analysis of protein-antibody interactions (pg. 5-6/Conclusions), including an electrolyte gate configuration (Figure 2) and an extended gate configuration (Figure 3).
As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the electrolyte gate of modified Sugizaki with an extended gate, as taught by Tarasov, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.
Modified Sugizaki does not explicitly disclose the extended gate electrode being positioned in a same plane as the source and drain electrode.
Truong teaches an analogous rGO FET chemical sensor comprising an extended gate positioned in a same plane as the source and drain electrodes (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the extended gate electrode in the same plane as the source and drain electrodes of the device disclosed by modified Sugizaki, as taught by Truong, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugizaki (US 2019/0154687 A1), in view of Seo et al. (Rapid Detection of COVID-19 Causative Virus (SARS-CoV-2) in Human Nasopharyngeal Swab Specimens Using Field-Effect Transistor-Based Biosensor), Tarasov et al. (Gold-coated graphene field-effect transistors for quantitative analysis of protein–antibody interactions), and Truong et al. (Reduced graphene oxide field-effect transistor with indium tin oxide extended gate for proton sensing), as applied to claim 1 above, in further view of Chen et al. (Wireless Portable Graphene-FET Biosensor for detecting H1N1 virus).
Regarding claims 13-15, Sugizaki does not explicitly disclose a handheld device is configured to receive the biosensor device, and wherein the handheld device is configured to perform a detection of the one or more pathogens based on the one or more probes specifically binding to the one or more target molecules of the one or more pathogens; wherein the handheld device comprises a wireless transceiver that is configured to transmit a result of the detection, and wherein the wireless transceiver supports at least one of a Bluetooth protocol, a Wi-Fi protocol, or a cellular protocol; and wherein the handheld device comprises: a power source; one or more visual indicators, coupled to the power source, configured to indicate a start and a completion of the detection of the one or more pathogens; and a display, coupled to the power source, to present a result of the detection for each of the one or more pathogens.
Chen teaches an analogous graphene-FET biosensor configured for the detection of H1N1 influenza viruses, and configured to integrate with wireless communication technology of Bluetooth and transmit the measured signal directly to the cell phone to understand the situation of disease sources in order to achieve the goal for point-of-care (POC) (col. 1/para. 2; cell phone is analogous to the instantly recited “handheld device” since it is explicitly disclosed as receiving measurements via Bluetooth communication, and all cellphones comprise a power source and a display capable of performing the instantly recited functions).

Claim(s) 1, 3, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Graphene Field-effect Transistors-based Biosensors for Escherichia coli Detection), in view of Tarasov et al. (Gold-coated graphene field-effect transistors for quantitative analysis of protein–antibody interactions) and Truong et al. (Reduced graphene oxide field-effect transistor with indium tin oxide extended gate for proton sensing).
Regarding claim 1, Wu discloses a biosensor device for detecting one or more pathogens, comprising:
a detection chip (Fig. 1; pg. 23/II. DEVICE FABRICATION AND FUNCTIONALIZATION), comprising:
a substrate comprising a graphene surface with an engineered roughness of 2 ± 0.2 nm, wherein the graphene surface is maintained at a fixed voltage (see: SiO2/Si substrate, graphene, PBASE linker);
a conducting material at a first end and a second end of the graphene surface that form a first electrode and a second electrode, respectively, wherein the first electrode and the second electrode correspond to a source and a drain, respectively, and further comprises a gate electrode (see: Au contacts forming the source and the drain, and solution-gate); and
an insulating material to insulate the first electrode and the second electrode (see: PDMS well which covers the Au contacts),
wherein one or more probes are attached to the graphene surface, wherein the one or more probes specifically bind to one or more target molecules of the one or more pathogens, and wherein at least one of the one or more probes is an aptamer, wherein the aptamer is a peptide molecule or an oligonucleotide molecule that has been modified on its 3’ end (see: anti-E. coli antibodies), and
wherein the insulating material forms a well to receive a biological sample such that the biological sample is in contact with the one or more probes (see: volume formed by PDMS well).
Wu does not explicitly disclose the gate electrode being configured as an extended gate.
Tarasov establishes the equivalency of a plurality of graphene field-effect transistor configurations for the analysis of protein-antibody interactions (pg. 5-6/Conclusions), including an electrolyte gate configuration (Figure 2) and an extended gate configuration (Figure 3).
As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the electrolyte gate of Wu with an extended gate, as taught by Tarasov, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.
Modified Wu does not explicitly disclose the extended gate electrode being positioned in a same plane as the source and drain electrode.
Truong teaches an analogous rGO FET chemical sensor comprising an extended gate positioned in a same plane as the source and drain electrodes (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the extended gate electrode in the same plane as the source and drain electrodes of the device disclosed by modified Wu, as taught by Truong, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Regarding claim 3, the limitations recited in claim 3 are directed towards an optional limitation, and are therefore rejected for the same reasons as claim 1 (see: above rejection).
Regarding claim 19, Wu discloses a method of environmental monitoring (pg. 24-25/IV. REAL-TIME RESPONSE OF THE FUNCTIONALIZED G-FET TO E. COLI), comprising:
 collecting a sample selected from the group consisting of a soil sample, an aerosol sample, an air sample, or a water sample(see: cultured bacteria solution);
contacting the sample with a biosensor device (see: treated by E. coli with different concentrations); and
detecting the presence of the one or more pathogens in the sample (Fig. 5, see: response of G-FET to different concentrations of E. coli solution),
wherein the biosensor device comprises: a detection chip (Fig. 1; pg. 23/II. DEVICE FABRICATION AND FUNCTIONALIZATION), comprising:
a substrate comprising a graphene surface with an engineered roughness of 2 ± 0.2 nm, wherein the graphene surface is maintained at a fixed voltage (see: SiO2/Si substrate, graphene, PBASE linker);
a conducting material at a first end and a second end of the graphene surface that form a first electrode and a second electrode, respectively, wherein the first electrode and the second electrode correspond to a source and a drain, respectively, and further comprises a gate electrode (see: Au contacts forming the source and the drain, and solution-gate); and
an insulating material to insulate the first electrode and the second electrode (see: PDMS well which covers the Au contacts),
wherein one or more probes are attached to the graphene surface, wherein the one or more probes specifically bind to one or more target molecules of the one or more pathogens, and wherein at least one of the one or more probes is an aptamer, wherein the aptamer is a peptide molecule or an oligonucleotide molecule that has been modified on its 3’ end (see: anti-E. coli antibodies), and
wherein the insulating material forms a well to receive a biological sample such that the biological sample is in contact with the one or more probes (see: volume formed by PDMS well).
Wu does not explicitly disclose the gate electrode being configured as an extended gate.
Tarasov establishes the equivalency of a plurality of graphene field-effect transistor configurations for the analysis of protein-antibody interactions (pg. 5-6/Conclusions), including an electrolyte gate configuration (Figure 2) and an extended gate configuration (Figure 3).
As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the electrolyte gate of Wu with an extended gate, as taught by Tarasov, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.
Modified Wu does not explicitly disclose the extended gate electrode being positioned in a same plane as the source and drain electrode.
Truong teaches an analogous rGO FET chemical sensor comprising an extended gate positioned in a same plane as the source and drain electrodes (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the extended gate electrode in the same plane as the source and drain electrodes of the device disclosed by modified Wu, as taught by Truong, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Regarding claim 20, Wu discloses the one or more pathogens comprise one or more of a heavy metal, a small-molecule agricultural toxin, a water-borne bacterial pathogen, an aquatic toxin, a pesticide, an industrial byproduct, an antibiotics, or a pharmaceutical (pg. 24-25/IV. REAL-TIME RESPONSE OF THE FUNCTIONALIZED G-FET TO E. COLI, see: E. coli).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference combinations applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797